PER CURIAM:
Don Juan Torres appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Torres v. O’Quinn, No. 7:06-cv-00576-GEC, 2006 WL 2850642 (W.D.Va. Sept. 29, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *211and argument would not aid the decisional process.

AFFIRMED.